917 F.2d 24
135 L.R.R.M. (BNA) 2872
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLESCO MANUFACTURING DIVISION OF CLEVELAND SALES COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 89-5223, 89-5286.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1990.

Before KENNEDY and RALPH B. GUY, JR., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE came on to be heard upon a petition filed by Clesco Manufacturing Division of Cleveland Sales Company, to review an order of the National Labor Relations Board issued against said Petitioner, its officers, agents, successors, and assigns, on February 15, 1989, and upon a cross-application filed by the National Labor Relations Board to enforce said Order.  The Court heard argument of respective counsel on September 17, 1990, and has considered the briefs and transcript of record filed in this cause.  On October 1, 1990, the Court being fully advised in the premises, handed down its opinion granting enforcement of the Board's said order, as modified.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that Petitioner, Clesco Manufacturing Division of Cleveland Sales Company, Willoughby, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Coercively polling its employees by telling them the Union has given permission to such a poll.


4
(b) Refusing to bargain collectively in good faith with the Union as the exclusive representative of the following appropriate bargaining unit:


5
All production and maintenance employees employed by the Employer at its plant located at 4366 Hamann Parkway, Willoughby, Ohio, excluding all office, clerical employees, foremen and supervisors and all guards, professional employees as defined in the Labor Management Relations Act as amended and all other employees of the Company.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of their Section 7 rights.


7
2. Take the following affirmative action which the Board has found necessary to effectuate the purposes of the National Labor Relations Act.


8
(a) Upon request, bargain collectively and in good faith with the Union as the exclusive collective bargaining representative of its employees in the aforesaid unit and embody in a signed agreement any understanding reached.


9
(b) Post at its Willoughby, Ohio facility copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 8 of the National Labor Relations Board (Cleveland, Ohio), after being signed by the Petitioner's authorized representative, shall be posted by the Petitioner immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Petitioner to ensure that the notices are not altered, defaced or covered by any other material.


10
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Petitioner has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER, AS MODIFIED, OF THE

NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
WE WILL NOT fail or refuse to bargain in good faith with Truck Drivers Local Union No. 407, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, as the exclusive representative of the following appropriate bargaining unit:


14
All production and maintenance employees employed by the Employer at its plant located at 4366 Hamann Parkway, Willoughby, Ohio, excluding all office, clerical employees, foremen and supervisors and all guards, professional employees as defined in the Labor Management Relations Act as amended and all other employees of the Company.


15
WE WILL NOT coercively poll our employees by telling them the Union has given permission to such a poll.


16
WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act.


17
WE WILL, upon request, bargain with the above-named Union as the exclusive representative of all the employees in the appropriate unit concerning rates of pay, wages, hours of work, and other terms and conditions of employment and, if an understanding is reached, embody such understanding in a signed agreement.


18
Clesco Mfg. Div. of Cleveland Sales Co.


19
(Employer)

Dated ________
By ________ (Representative) (Title)

20
THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 1240 E. 9th Street, Room 1695, Anthony J. Celebrezze Federal Building, Cleveland, OH 44199 (Telephone No.  (216) 522-3733.